Defense counsel seeks to be relieved of her assignment as counsel for defendant on the ground that there are no nonfrivolous issues that can be raised on appeal. Upon our review of the record, we agree. The record reveals that defendant was prosecuted pursuant to valid accusatory instruments, that she entered a knowing, intelligent and voluntary plea of guilty to driving while intoxicated as a felony, aggravated unlicensed operation of a motor vehicle in the first degree and attempted *881arson in the fourth degree, and was sentenced in accordance with the plea agreement and the relevant statutory requirements. We accordingly affirm the judgment and grant defense counsel’s application for leave to withdraw as counsel (see, People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650).
Cardona, P. J., Mikoll, Mercure, Yesawich Jr. and Peters, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.